Jenkins, P. J.
1. The bill of exceptions in this case specifically assigns error upon the ruling of the trial judge in refusing to permit the defendant in trover, after the entering of a judgment of nonsuit against the plaintiff, to enter up judgment for the value of the property sued for, upon the defendant’s election to take a money judgment. Accordingly the motion to dismiss the writ of error must be denied.
2. Under the answers returned by the Supreme Court to the questions certified to it in this case, the court erred in holding that the defendant in trover, when the plaintiff was nonsuited, was not entitled to a judgment, upon his election to take a money judgment, for the value of the property in controversy. 168 Ga. 257 (147 S. E. 64).

Judgment reversed.


Stephens mid Bell, JJ., concur.